151
                          THEATTORNEYGENERAL
                                      OPTEXAS'
                                      &wrlN.   -rExAe
PIUCE      DANIEL                                                    FAOAN      DICXSON
A.n.n-o-   o-mtmAl.                                                     NIT--


                                           July 10; 1948

              Hon. L. A. Woods                   Opinion No. V-631
              State Superintendent
              Department of Education            Re: The statutory ssZary
              Austin; Texas    ..                    of an~elementary
                                                     school prlnolpal
              Attn.: Ron. T. M. Tdnble,              whose school Is in
                     First Assistant                 a building separate
                                                     from the .highsoheol
                                                     buildlngandhas
                                                     less than nine teaoh-
                                                     era.


                        ie'.referto your letter of recent date where-
              in you request ouropinion  on,the above aaptlonedmat-
              ter& We quote from yourletter as follows:

                            "Article III, Section 2, Aragraph
                       6 of II.~B.,
                                  295; an;Aot of the 50th Leg-
                      ~4slature,reads arifollows:
                              "tlZlementary
                                          kijunlor high sahobi
                        principalsIn a'school district having a
                        four-year high school may receive an addi-
                        tlonall'aliowanceof Two Dollars and Fifty
                        Cents ($2.50)'permonth for eaoh elemen-
                        tary teacher under hia ~supervlslon,If the
                        school in which he ls'teaohlng1s located
                        is a.bulldingapart from th6 high sohool
                      s building or lf he devdtes fifty per cent
                        (50$) or more of his tlnieto'stipervlsion
                        and the school empldys nine (9) or more
                        teachers,but in no event shall he receive
                        more than twenty-fiveDollars ($25.00)per
                        month addltlonal.t
                            "Followingthe llneaof thought in the
                       first part of the sentence quoted above,
                      .&2.50can be allowed .foreach teacher under
                       the supervisionof the principal of an ele-
                      mentary school which is located in a bulld-
                      ing apart from the high school even though
Hon. L. A. Woods, page 2   (V-631)


     the school does not have nine teachers,as
     is required In the second part of the sen-
     tence, and the principal Is not requlrp to
     devote 50% of his time to supervision.
          QUESTIOB: "Is the EqualizationDlvi-
     slon of the State Department of Education
     allowed to grant an increment in salary for
     a prlncl 1 of,an elementary school at the
     rate of r2.50 per teacher under his super-
     vision, If his school Is located In a bulld-
     lng separate and apart from the high schooli
     and the school has less than nine 'teachers.
          We are Informed further that the district In
questionhas a four-yearhigh school, that the elemen-
tary school Is accredited and that the dlstrlat has a
stiperintendent.Therefore, paragraphs 2 and 3 of Arti-
cle III, Section 2, H. B. 295 have no application.
          We think that paragraph 6, above quoted, is
clear and unambiguous. It provides that an elementary
,schoolprincipal,as well as a junior high school prln-
olpal; in ~lstrlcts having a four-year high sohool may
receive an increment of $2.5O.per month for each ele-
mentary teacher under his supervisionunder either one
of the following conditions: (1) "if the school In which
he 1s teaching Is looated in a building apart from the
high school building:93: (2) "Ii:he devotes 50$ or more
of his time tonsupervisIongnd the school employs nine or
more.teachersb The maximum Increment such a principal
may receive thereunderis fixed at $25.00 per month.
          The word ‘orn as uaed in said paragraph and
emphasizedher819bove Is used In the disjunctivesense.
When the term or Is used, It Is presumed to be used In
the disjunctivesense unless the le lslatlve Intent Is
clearly contrary.,Sutherland Stat.eronst.,3d Ed. Vol. 2,
Sec. 4923.. We find no provision in this law which re-
quires or~compelsthe constructionthat norn should be
used in the aonjunctlvesense. Therefore, the olause
'and the school employs 9 or more teachers"may not be
and was-not Intended to be consideredas an addliilonal
condition to be read In conjunotionwith "If the school
In which he Is teaching Is loc%ted In a building apart
from the high school building.
         ,The Legklature, we believe, clearly expressed
in sald,pafagraph6 an intent that an elementaryschool
                                                          153
Hon. L. A. Woods, page 3   (V-631)



principal In such a dlstriot teaching in a school locat-
ed apart from the high school building (thus removed from
the immediate assistance and advice of the superior school
authority, the school superintendent and left to admin-
ister his school In a large capacltyj should be paid the
Incrementas provided, even though the school employs less
than nine teachers.
                       SUMMARY
          The EqualizationDivision of the De-
     partment of Education Is allowed to want
     an Increment In salary for a principal of
     kn elementary school at the rate of $2.50
     per teacher under his supervleionIf his
     sohool Is located in a building separate
     and apart from the high school even though
     said school empldys less than nine teachers.
     Aots 50th Leg., 1947, H.B. 295, Art. III,
     Sec. 2, paragraph 6.
                                     Yours very truly,
                               ATTORRES!   GENERAL OFTEXAS


cEo:mw                         BY-rw  Cheste;E. Olllson
                                      Assistant


                               APPROVED: